UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2364


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DIANNE M. CARTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00673-FDW-DCK)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dianne M. Carter, Appellant Pro Se. Marion E.M. Erickson, Joan Iris Oppenheimer,
Francesca Ugolini, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dianne M. Carter appeals the district court’s order granting summary judgment to

the United States on its action seeking to enjoin Carter from preparing federal income tax

forms. We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the

district court. United States v. Carter, No. 3:16-cv-00673-FDW-DCK (W.D.N.C. Oct. 2,

2017). We deny Carter’s motions for stay pending appeal and for other relief, and we

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2